TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00401-CV



                                     John Rady, Appellant

                                                 v.

                              Bridge Investments, L.P., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-GN-11-003657, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This Court granted appellant John Rady’s motion to extend time to file his brief until

November 9, 2012. On January 11, 2013, this Court sent notice to Rady that his brief was overdue

and that his appeal would be dismissed for want of prosecution if he did respond to this Court by

January 22, 2013. To date, Rady has not responded to the Court’s notice. Accordingly, we dismiss

the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: March 1, 2013